k 33 1913/05
IN THE TEXAS COURT OF

CRIMINAL APPEALS FROM THE
282ND DISTRICT COURT OF DALLA

§Eo§uvt§@ all

EX PARTE @@UAT ©F C@m\nuNA-i AWWEAL§
James L. Kelley @UE 1? z@l?\
Plaintiff
Ah@lacosta,©lerl<
V. .
Brad Livingston, TDCJ Director W09-72634-S (B)
' &

Stuart Jenkins, Parole Division Director

RESPONSE TO FINDINGS OF FACTS
ON APPLICATION FOR WRIT OF HABEAS CORPUS 11.07

To the Honorable Andy Chatham of the 282nd District Court of Dallas comes now, Mr. James L.
Kelley, Applicant Pro-Se in the above styled Cause, and having filed this Habeas Corpus
pursuant to the United State Constitution and the Texas Constitution, and Government Code
508.149 (b) l, 2. U.S.C.A. 14 Amendments under Retzlaff Act.-

l\/Ir. Kelley challenges the right to be “Physically Interviewed” in person at time of Parole
Eligibility, also back time credit on parole of 18 months due to the negligence of the Board.
(Oct. 21, 2012 to June l, 2014)

STATEMENT OF CASE

Mr. Kelley Was convicted of Poss.,/Fraud of I.D. between 5-10 items under Texas Penal Code
32.51 on December 31, 2010. Mr. Kelley Was sentenced to 5 yrs., T.D.C.J. on the NON-Agg.
sentence Mr. Kelley served from June 31, 2010 to June 1, 2014 on Cause #F09-72634. lt
Wasn’t until February 18, 2014 that parole interviewed Mr. Kelley for the 1St time (Appendix B)

Mr. James L. Kelley #01894193 -PRO-SE
O.B. ELLIS UNIT
1697 F.M. 980
Huntsville, Texas 77343

l of 4 Ex Parte Kelley No. WR-82,613-03

The Findings of Fact by the state is completely irrelevant to the plaintiffs core allegation of this
writ of Habeas Corpus. The State completely ignores the lSt Ground in this Habeas Corpus l 1.07

WHY wAS MR. KELLEY NoT GIVEN HIS RIGHT To BE INTERVIEWED
BY PARoLE WHEN HE BECAME ELIGIBLE oN T.D.C.J. CALCULATED
DATE oF oCToBER 21 2012? (Appendix A)

 

Mr. Kelley earned all the good time & worktime requirements with no disciplinary issue for the
entire sentence. But once he was eligible it wasn’t until 18 months later that he got the interview
for parole! (Appendix B)

Mr. Kelley’s is specific and not general in respects to his rights to be interviewed for parole and
given parole because he has earned parole! Mr. Kelley has repeatedly requested the state to
address why, how and when Mr. Kelley was denied parole without an interview. There is a
constant connection between the penal institution ran by the government and thus the
constitutional rights of the inmate should always apply.

CONCLUSION

Since the State in its response to the 11.07 Writ of Habeas Corpus admits Mr. Kelley became
eligible & wasn’t interviewed for parole October 21, 2012, the State is AUTOMATICALLY
ACKNOWLEDGING the fact that Mr. Kelley was denied his Due Process Rights of Liberty
Interest. There can’t be one without the other; the State has to admit BOTH. If the State
admitted Mr.» Kelley was eligible for parole (10-21-12), then the State admits Due Process
violation because Mr. Kelley didn’t see parole until February 2014. (Appendix B) owed time
credit for that. lt’s not optional for the parole board, if the inmate wishes to be interviewed
(Isn’t that partly why IPO Pamela Freeman is in trouble now?)

SUMMARY

Mr. Kelley only brings into question that he was deprived of the fundamental parole interview
held for his mandatory supervision on parole thus violating his Constitutional Right to Due
Process of the 14th Amendment, to be at least be PHYSICALLY INTERVIEWED at FIRST
PAROLE ELIGIBILITY DATE (10-21-12).

PRAYER
Mr. Kelley humbly prays the court will credit the time lost from the violation of 28 months.
I, Mr. James L. Kelley, hereby certify under penalty of perjury on this day August 13, 2015

Respectfully Submitted

 

2 of 4 Ex Parte Kelley No. WR-82,613-03

 

SLAVERY F()REVER EXIST IN TEXAS

   

. The State of lean Board of Pardons E Paroles has the exclusive power to grant
parole (anrd's l]iscretion).

(Rose v. State, 752 S.W.2d 525 - Tex: Bourt of Eriminal Appea|s l587) Texas Eovernment Eode on Paro|es
Statutory Provisions relating to Parole in the Texas Eovernment Code doesn't create Due Process Rights or
Liberty |nterest for the convict.

([llark v. State, 754 S.W.Zd 495 (Tex. App. lHBB)) states once a person is convicted of an offense he has
l.`.onstitutional Right to be released on parole before the completion of his sentence...REEAR[lLESS [lF E|]|]DT|ME or
Wl]RKTlME that was EARNEI]!

This is the state's position in the findings and this is also
SLAVERY HY TRUE B EXAET []Ele|Tl[lN
Webster Uictionary -Slavery
l. lhe condition in which one person is owned as property by another and is under the owner's control, especially in
involuntary servitude l
2. lhe state of servitude as the property of a slaveho|der.
3. A mode of production in which slaves constitute the principal work force

|n order for it to be called l'Paro|e" there HAS T[l BE constitutional Rights of []ue Process and liberty |nterest for the
convict to go along with parole otherwise it should be called "slavery". lt has to be one or the otherl As long as
government has ties to anything in the United States there has to be constitutional rights for the people even if they are
incarcerated lhe state of Texas is hiding behind the Board of Paro|e []iscretion in order to "Revolutionize S|avery" without
having to address any of the consequences in the Judicia| system as it states in Ex Farte Rut|edge, 74| S.W.Zd 450

(Tex. Erim. App. lElB7).

Texas along with the entire country abolished slavery in 1855 When the Eivil War ended. "Reformed Slavery" fully exist in lexas by way
of the Wor|d's largest prison system. (l.5 million prisoners in the last 25 years) in lean alone iean inmates under the "Universal
IJec|aration of Human Rights Artic|e # li states: No one shall be held in slavery or servitude; slavery and the slave
trade shall be prohibited in all their forms.

lexas inmates have a right not to work but f[lREE[] to or they will do entire sentence in prison. A prisoner by Eonstitutional
and Eivil Rights must be compensated "Legitimately" for their work in prison. l'l}oodtime" in lean is absolutely not
compensation because it's never truly earned or kept. lhe inmate will ultimately sign all Boodtime back over to T.U.E once
they are released. lhe convict will do exactly every single minute of their sentence in prison or on parole PER|[l[]l

The iean penal system encourages the prisoner that they have no constitutional rights or liberty interest and deserve no
pay for millions of hours worked making T.[].E..l literally " billions of dollars" over those years. lhey also receive federal

3 of 4 Ex Parte Kelley No. WR-82,613-03

funding. lnmates work outside contracts for l.[].fl..l for profit and they are on the stock market for the unlimited products
convict make. (al| money hidden in private accounts). The real purpose of prison is to separate the inmates from society
for a specific period of time. not to be misled by parole or mistreated by prison officials “forced labor" and "Harsh Living
l]onditions". These are victims being punished beyond that which is necessary for the orderly control of the prison system.

(Ruiz v. Johnson. l54 F. Supp. 2d 975 -Dist. Eourt., SD Texas ZDDl)

Slavery should've ended with the Eivil War but the Rights of all races are abused in Texas, the state believe it's "Above the
law" and their |]PPRESS|VE, l]Ul[]AlEl]. and EUUNTERFRUUU[]T|VE WAYS start in the corrupt courts all the way up to the

"Reformed Slavery" in the Texas Frison System!

 

 

 

inattention Ra!e, Texas and U.S. (1978-2013)

 

 

 

m
"'_U~S~ rod
_?'»»
m

 

 

 

 

 

4 of 4 v Ex Parte Kelley No. WR-82,613-03